Citation Nr: 1542335	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Appellant had National Guard service from July 1986 to February 1991, including a period of active duty for training (ACDUTRA) from October 1986 to April 1987.  Additional periods of ACDUTRA and/or inactive duty training (INACDUTRA) have not yet been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Appellant testified at a Board hearing in July 2010.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In June 2012, the Board remanded the claims, in part, to verify whether the Appellant had any additional periods of ACDUTRA and/or INACDUTRA following his ACDUTRA period that ended in April 1987.  Unfortunately, this was not completed, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that in April 2013, the AOJ wrote to the Defense Finance and Accounting Service (DFAS) and asked for verification of "the complete dates and types of the Veteran's military service subsequent to his initial period of ACDUTRA ending in April 1987, specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA."  In July 2013, DFAS responded by providing leave and earnings statements (LESs) that covered the period from October 1986 to April 1987.  It appears that DFAS may have misunderstood the request because the response included a comment of "NOT IN SYSTEM----JAN. 1984-SEPT. 1986."  This period of time, for the most part, is before the Appellant began his service in the National Guard in July 1986.  VA's request involved the period after April 1987.

Additionally, in December 2013, the AOJ received and forwarded to the Board a separate response from DFAS, wherein DFAS indicated that there were missing dates in the April 2013 request for LES's.  DFAS asked that VA "gather the correct information and re-send them again" so it could complete the request.  It attached the "LES Request Form."  In reviewing the April 2013 request for LESs, while the AOJ wrote out in a cover letter that it was seeking verification for the period after April 1987, it left blank the "Dates of LES's [sic] needed" on the specific form for requesting LESs.  This may have caused DFAS to overlook the specific dates VA was requesting.

Accordingly, the case is REMANDED for the following action:

1.  Submit a completed "LES Request Form" (attached to the December 2013 submission) to DFAS to request verification of the complete dates and types of the Appellant's military service for the period between April 1987 to February 1991, specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA.  All periods of ACDUTRA and INACDUTRA should be separately noted.

2.  After the above development is completed, review the November 2012 and May 2013 examination reports and medical opinions to see if an addendum is needed for either or both examinations.  For example, if the Appellant had a subsequent period of active duty, ACDUTRA or INACDUTRA following April 1987, it could impact the medical opinions, as both opinions used the April 1987 date as the Appellant's separation from service in forming the medical opinions.

3.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Appellant should be issued a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

